                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

JAMES MONROE DAILEY,                      *
GDC 1208631                               *
                                          *
              Plaintiff,                  *
                                          *     Case No: 4:18-CV-0012-CDL-MSH
vs.                                       *
                                          *
Lieutenant CARTER, et al.,                *
                                          *
              Defendants.                 *
                                          *


 ORDER TO PRODUCE STATE PRISONER FOR FEDERAL PRETRIAL CONFERENCE

TO:    OFFENDER ADMINISTRATION/AGREEMENTS
       ATTENTION: SANDRA ABRAMS/JACKIE STEPHENS
       GEORGIA DEPARTMENT OF CORRECTIONS
       YOU    ARE    HEREBY   REQUESTED       AND   DIRECTED    to     produce    state

prisoner James Monroe Dailey GDC 1208631, presently incarcerated

at Rutledge State Prison, 7175 Manor Road, Columbus, Georgia

31907-3109, in the above-styled case beginning at 2:00 pm on

Friday, February 14, 2020 (and continuing until the conclusion

of    the    hearing)   before    the   undersigned       at    the    United    States

Courthouse      in    Columbus,   Georgia       located    at    120    12th    Street,

Columbus, Georgia 31902.


       SO ORDERED, this 7th day of January, 2020.


                                        s/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA
